      3:20-cv-02195-JFA        Date Filed 09/02/20          Entry Number 34     Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Johnnie Cordero,                                   )          C/A No. 3:20-2195-JFA-PJG
                                                   )
                              Plaintiff,           )
                                                   )
       v.                                          )
                                                   )           ORDER AND
Matthew Kisner, in his official capacity as        )   REPORT AND RECOMMENDATION
Chair of the Richland County Democratic            )
Party; The Richland County Democratic              )
Party; Trav Robertson, Jr., in his official        )
capacity as Chair of the South Carolina            )
Democratic Party; The South Carolina               )
Democratic Party,                                  )
                                                   )
                              Defendants.          )
                                                   )

       Plaintiff Johnnie Cordero, a self-represented litigant, filed this civil rights action in the

Richland County Court of Common Pleas asserting claims pursuant to 42 U.S.C. § 1983; the

Voting Rights Act of 1965, 52 U.S.C. §§ 10101, et seq.; and South Carolina Code §§ 7-9-70

to -100. The defendants removed the action to this court on June 9, 2020. This matter is before

the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) for a Report

and Recommendation on the defendants’ motion to dismiss. (ECF No. 9.) Pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court advised Cordero of the summary judgment

and dismissal procedures and the possible consequences if he failed to respond adequately to the

defendants’ motion. (ECF No. 10.) Cordero filed a response in opposition to the motion (ECF

No. 20), and the defendants filed a reply (ECF No. 24). Having reviewed the record presented and

the applicable law, the court finds that the defendants’ motion should be granted as to Cordero’s

federal claims and the case should be remanded to the Richland County Court of Common Pleas.




                                              Page 1 of 8
      3:20-cv-02195-JFA        Date Filed 09/02/20       Entry Number 34       Page 2 of 8




                                        BACKGROUND

       The following allegations are taken as true for purposes of resolving the defendants’ motion

to dismiss. Plaintiff Johnnie Cordero is a member of the South Carolina Democratic Party

(“SCDP”) and the Richland County Democratic Party (“RCDP”) and holds various leadership

positions within those organizations. (Am. Compl., ECF No. 1-3 at 5-6.) In February 2020,

Defendant Matt Kisner, chairperson of the RCDP, appointed a nominating committee to recruit

candidates for various positions in the RCDP, including the party chairmanship. (Id. at 7-8.)

Cordero had intentions of running for the chairmanship of the RCDP but was not notified about

the formation of the nominating committee or the date and times at which the nominating

committee met. (Id.)

       On March 21, 2020, the SCDP notified county parties that they could either hold their

county party conventions virtually or by mail. (Id. at 7.) RCDP officials decided to hold a virtual

convention, but Cordero was excluded from that decision-making process. (Id. at 8.) On April

16, 2020, Cordero filed this action in the Richland County Court of Common Pleas seeking to have

the virtual and mail-in conventions declared illegal under state law and the Voting Rights Act and

to enjoin the defendants from holding the conventions. The RCDP convention was held on April

18, 2020. (Id.)

       In April 2020, the SCDP Executive Committee met to discuss Cordero’s lawsuit. (Id.) The

SCDP Executive Committee did not provide Cordero notice of the meeting despite Cordero’s

membership on the Executive Committee, in violation of SCDP and Democratic National

Committee rules. (Id.) In that meeting, the Executive Committee also removed Cordero from his

chairmanship of the Affirmative Action Committee and discussed removing Cordero from his

chairmanship of the Democratic Black Caucus.



                                           Page 2 of 8
      3:20-cv-02195-JFA          Date Filed 09/02/20       Entry Number 34         Page 3 of 8




       In the Amended Complaint, Cordero asserts that South Carolina Code § 7-9-70 prohibits

the RCDP from holding its convention after March 31, 2020, and that South Carolina Code § 7-9-

80 prohibits the RCDP from holding its convention virtually or by mail. Cordero also asserts that

the defendants’ actions violate Section Two of the Voting Rights Act and constitute retaliation

against Cordero’s First, Fourteenth, and Fifteenth Amendment rights.

                                           DISCUSSION

A.     Rule 12(b)(6) Standard

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) examines the legal

sufficiency of the facts alleged on the face of the complaint. Edwards v. City of Goldsboro, 178

F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion, “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). The “complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content allows the court

to reasonably infer that the defendant is liable for the misconduct alleged. Id. When considering

a motion to dismiss, the court must accept as true all of the factual allegations contained in the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The court “may also consider documents

attached to the complaint, see Fed. R. Civ. P. 10(c), as well as those attached to the motion to

dismiss, so long as they are integral to the complaint and authentic.” Philips v. Pitt Cty. Mem’l

Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citing Blankenship v. Manchin, 471 F.3d 523, 526 n.1

(4th Cir. 2006)).

       Further, while the federal court is charged with liberally construing a complaint filed by a

pro se litigant to allow the development of a potentially meritorious case, see, e.g., Erickson, 551



                                             Page 3 of 8
      3:20-cv-02195-JFA         Date Filed 09/02/20        Entry Number 34       Page 4 of 8




U.S. 89, the requirement of liberal construction does not mean that the court can ignore a clear

failure in the pleadings to allege facts which set forth a federal claim, nor can the court assume the

existence of a genuine issue of material fact where none exists. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990).

B.     The Defendants’ Motion

       1.      Voting Rights Act

       The defendants argue that Cordero fails to state a claim upon which relief can be granted

under the Voting Rights Act. The court agrees.

       The Voting Rights Act states, “No voting qualification or prerequisite to voting or standard,

practice, or procedure shall be imposed or applied by any State or political subdivision in a manner

which results in a denial or abridgement of the right of any citizen of the United States to vote on

account of race or color, or in contravention of the guarantees set forth in section 10303(f)(2) of

this title.” 52 U.S.C. § 10301(a).

       In the Amended Complaint, under a section titled “CAUSES OF ACTION – Count Two –

Violation of Section 2 Voting Rights Act,” Cordero alleges “The acts and omissions complained

of herein are disguised dilutive techniques that adversely affect minority voters,” which violate the

Voting Rights Act. (Am. Compl., ECF No. 1-3 at 13.) This vague allegation fails to comply with

the federal pleading requirements. See Fed. R. Civ. P. 8 (requiring that a pleading contain “a short

and plain statement of the claim showing that the pleader is entitled to relief”); Iqbal, 556 U.S. at

678 (stating Federal Rule of Civil Procedure 8 does not require detailed factual allegations, but it

requires more than a plain accusation that the defendant unlawfully harmed the plaintiff, devoid

of factual support). Cordero’s conclusory citation to the “acts and omissions complained of

herein” fails to identify the defendants’ action that purportedly violated the Voting Rights Act.



                                             Page 4 of 8
      3:20-cv-02195-JFA          Date Filed 09/02/20       Entry Number 34         Page 5 of 8




None of the factual allegations in the Amended Complaint obviously describes a technique to

dilute minority voting power, and Cordero makes no allegation that his right to vote in any election

has been curbed by the defendants’ actions. See 52 U.S.C. § 10101(a)(1) (“All citizens of the

United States who are otherwise qualified by law to vote at any election by the people in any State,

Territory, district, county, city, parish, township, school district, municipality, or other territorial

subdivision, shall be entitled and allowed to vote at all such elections, without distinction of race,

color, or previous condition of servitude; any constitution, law, custom, usage, or regulation of any

State or Territory, or by or under its authority, to the contrary notwithstanding.”). Accordingly,

Cordero fails to state a claim pursuant to the Voting Rights Act upon which relief can be granted.

        2.      42 U.S.C. § 1983

        The defendants argue that Cordero fails to state a retaliation claim upon which relief can

be granted pursuant to 42 U.S.C. § 1983. Again, the court agrees.

        A legal action under 42 U.S.C. § 1983 allows “a party who has been deprived of a federal

right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must allege:

(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988). “To constitute state action, ‘the deprivation must be caused by

the exercise of some right or privilege created by the State . . . or by a person for whom the State

is responsible,’ and ‘the party charged with the deprivation must be a person who may fairly be

said to be a state actor.” West, 487 U.S. at 49 (quoting Lugar v. Edmondson Oil Co., Inc., 457

U.S. 922, 936 n.18 (1982)); see also Goldstein v. Chestnut Ridge Volunteer Fire Co., 218 F.3d




                                             Page 5 of 8
       3:20-cv-02195-JFA         Date Filed 09/02/20        Entry Number 34         Page 6 of 8




337, 341 (4th Cir. 2000) (discussing the different tests used to identify when private parties can be

considered state actors in civil rights suits).

        Here, Cordero fails to plausibly allege that the defendants are state actors amenable to suit

pursuant to 42 U.S.C. § 1983. Cordero argues the defendants retaliated against him for filing this

lawsuit by removing him as the chairperson of the Affirmative Action Committee. Courts have

found that while political parties are state actors when they take roles in the election process, the

internal decisions of political parties regarding leadership positions are not actions that are fairly

attributable to the state. See New York State Bd. of Elections v. Lopez Torres, 552 U.S. 196, 203

(2008) (“A political party has a First Amendment right to limit its membership as it wishes, and to

choose a candidate-selection process that will in its view produce the nominee who best represents

its political platform.”); Jacobson v. Kings Cty. Democratic Cty. Comm., 788 F. App’x 770, 772

(2d Cir. 2019) (stating that a political party acts as a private organization and is protected from

constitutional scrutiny when it conducts “internal party affairs which have no direct relation to the

electoral process”); Max v. Republican Comm. of Lancaster Cty., 587 F.3d 198, 202 (3d Cir. 2009)

(rejecting the plaintiff’s claim that the county political party retaliated against her because the party

was not a state actor amenable to suit pursuant to § 1983). Accordingly, Cordero fails to state a

claim pursuant to § 1983 upon which relief can be granted.

        3.      State Law Claims

        The defendants argue Plaintiff fails to state a claim for violations of South Carolina’s

statutes governing political party conventions. However, the court finds that because Cordero’s

federal claims are subject to dismissal, the court should exercise its discretion to remand Cordero’s

state claims to the Richland County Court of Common Pleas. See 28 U.S.C. § 1367(c) (authorizing

a district court to decline to exercise jurisdiction over a supplemental claim); Carnegie-Mellon



                                              Page 6 of 8
      3:20-cv-02195-JFA         Date Filed 09/02/20        Entry Number 34       Page 7 of 8




Univ. v. Cohill, 484 U.S. 343, 349-50 (1988) (discussing the factors in deciding whether to

exercise supplemental jurisdiction after removal). Here, Cordero raises numerous state law claims

that, in the interest of comity, are more appropriate for consideration in South Carolina’s courts

because they include complex issues of state law. See 28 U.S.C. § 1367(c) (listing bases for

declining supplemental jurisdiction, including the presence of novel or complex issues of state law

and the dismissal of federal claims); Hinson v. Nw. Fin. S.C, Inc., 239 F.3d 611, 617 (4th Cir.

2001) (finding the district court did not abuse its discretion to remand the case to state court where

the federal claims were no longer at issue, the state claims predominated, and the state claims

involved interpretations of complex state statutes on which there was no state precedent).

                                     RECOMMENDATION

       Based on the foregoing, the court recommends the defendants’ motion to dismiss be

granted at to Cordero’s federal claims. The court also recommends that the court exercise its

discretion to remand Cordero’s state law claims to the Richland County Court of Common Pleas.1



                                               __________________________________________
September 1, 2020                              Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

            The parties’ attention is directed to the important notice on the next page.




       1
         In light of the court’s recommendation, Cordero’s motion for compulsory joinder (ECF
No. 22), motion to strike (ECF No. 27), and motion for issuance of subpoena (ECF No. 31) are
denied as moot.
                                             Page 7 of 8
      3:20-cv-02195-JFA         Date Filed 09/02/20       Entry Number 34       Page 8 of 8




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 8 of 8
